Title: To John Adams from Thomas McKean, 20 August 1813
From: McKean, Thomas
To: Adams, John



Dear Sir,
Philadelphia. Aug. 20th. 1813.

I can at length furnish you with a copy of the proceedings of the Congress held at New-York in 1765; it is inclosed herewith. After diligent enquiry, I had not been able to procure a single copy either in manuscript or print, done in the United States, but fortunately met one, published by J. Almon in London, in 1767, with a collection of American tracts in four octavo volums, from which I caused the present one to be printed: it may be of some use to the historian at least.
The Marquis de casa Yrujo, with my daughter, their children & servants, made me a visit on his return from an embassy to the Prince Regent of Portugal at Rio Janeiro in Brasil, last June was a year, & remained here until a few weeks ago, owing to the Embargo, War, Blockades &c. when they sailed for Cadiz. The above circumstances, with others, will, I trust, be some apology for my long delay in answering your last esteemed letter.
In the congress of 1765 there were several conspicuous characters: Mr; James Otis appeared to me to be the boldest and best speaker.—I voted for him as our President, but Brigadier Ruggles succeeded by one vote, owing to the number of the committee from New-York, as we voted individually: when the business was finished, our President would not sign the petitions, and peremptorily refused to assign any reasons, until I pressed him so hard that he at last said, “it was against his conscience,” on which word I rung the charge so loud, that a plain challenge was given by him and accepted, in the presence of the whole corps; but he departed the next morning before day without an adieu to any of his brethren. He seemed to accord with what was done during the session so fully and heartily, that Mr; Otis told me frequently it gave him surprize, as he confessed he suspected his sincerity.
There was less fortitude in that Body than in the succeeding congress of 1774: indeed some of the members appeared as timmid as if engaged in a traitorous conspiracy. Mr; Ogden, then Speaker of the New-Jersey Assembly, following the example of the President, declined to sign the petitions, tho’ warmly sollicited by myself in private and also by my father-in-law Colo: Borden, his colleague: the consequence of my mentioning this fact, as I returned to Newcastle thro’ New-Jersey was to Mr; Ogden a burning in effigy in several of the counties and his removal from the office of Speaker at the next meeting of the General Assembly; and to me, menaces of another challenge. The great mass of the people were at that time zealous in the cause of America. Other incidents of that day are recollected, but they are of trivial import.
In the year of 1778 and afterwards until the preliminaries of peace were signed, the members of Congress varied yearly in point of talents and exertions in favor of the Revolution: they seemed to be considerably governed by the prospects before them, as they were promising or the contrary: however a great majority were staunch Whigs at all times.
Whatever may be the fate of our own government in the U.S. I decidedly think with you, for the reason you assign, that a democratic form in France, in the present age, was preposterous: I entertain the same opinion of the spanish provinces in South America. The form established last year by the Cortez of Spain is admirably adapted to the state of civilization in the Peninsula: it is a capital performance, but will be attacked & resisted by the Inquisitors, Jesuits, Monks, and all the Bigots & Petty Tyrants.
It does not seem to me, that either of your successors enjoy more ease than your predecessor. Mr; Madison has paid too great a deference to the recommendations to office by low & designing men, who stood very much in need of recommendations themselves, tho’ excellent democrats if they were to be credited; Mr; Jefferson split on the same rock, many of their appointments have been exceedingly improper: tho’ General Washington conferred office on some tories, yet they were capable, and only undeserving.
My paper is drawing to a close, so is my life; I am now in my eightieth year, therefore more than a year older than you. Had you not noticed the quiveration  (an expressive word, tho’ newly used) of your hand, I should not have discovered it—mine quivers very much, when feverish or agitated by severe exercise; my eyes grow dimmer, my hearing duller, and I have other symptoms of age: but why repeat grievances, that cannot be redressed? May you not only continue to enjoy, but increase your health and otium cum dignitate with every other blessing. Dear Sir, Your

Thos M:Kean